I dissent. It seems to me the implication is clear that all the parties contemplated Suryan's, Inc., would make a profit in its operations, and that the assignment was made, delivered, and accepted on that understanding. In other words, it was not contemplated respondents would be required to pay appellant unless they had recouped their advances and held a surplus for the account of Suryan's, Inc. Since respondents did not recoup their advances to Suryan's, Inc., and held no money for its account, over and above their advances, they should not be held liable on the assignment. Taylor v. Parish, 86 Wash. 141,149 P. 635.
I think the judgment should be affirmed.
BEALS and STEINERT, JJ., concur with BLAKE, C.J. *Page 394